DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/6/2022 has been entered.
 	Receipt is acknowledged of an amendment, filed 4/6/2022, in which claim 8 was cancelled, and claims 1, 5 and 11 were amended.  Claims 1, 3, 5-7, 10-14 and 16-20 are pending and under consideration.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). 

Response to Arguments - Claim Objections
	The objection to claims 1, 5 and 11 has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 4/6/2022.

Response to Arguments - 35 USC § 112
The rejection of claim 8 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is moot in view of Applicant’s cancellation of the claim in the reply filed 4/6/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7, 10-14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al (WO 2016/152882 A1, as evidenced by the machine translation, printed as pages 1-19, priority document JP 2015-057688, printed as pages 1/31-31/31, filed March 20/2015, and the machine translation of the priority document, printed as pages 1/27-27/27; see the entire reference, all page numbering in the rejection refers the machine translation of the WO document, each cited in a prior action) in view of Kamel et al (Journal of Bone and Mineral Research, Vol. 25, Supplement 1, page S56, Abstract Number 1183, 2010, printed as page 1/1, cited in a prior action; see the entire reference).  This rejection was made in the Office action mailed 10/6/2021.
Regarding claims 5, 6, 10, 11, 12 and 16, Tanaka et al teach the construction of a DNA vector comprising a nucleic acid sequence in which sequence encoding GFP was inserted into the coding sequence of type 1 collagen, specifically collagen a1(I) (e.g., paragraph bridging pages 14-15; Fig. 1).  Tanaka et al teach the introduction of the vector into NIH 3T3 cells and fluorescence imaging to demonstrate that the insertion of GFP into collagen a1(I) results in the formation of a triple-helical structure and accumulation of extracellular green fluorescence (e.g., page 16, 4th paragraph; Fig. 4).  Thus, the fluorescent tag does not interfere with natural assembly of Type 1 procollagen.  Tanaka et al teach introducing the vector into a cell for screening drugs, where the cell is contacted with a test substance (compound), and determining whether the compound affects the Type 1 collagen synthesis (e.g., paragraph bridging pages 12-13; page 13, 2nd full paragraph; page 17, last paragraph to the paragraph bridging pages 18-19).  Tanaka et al teach that the type of fluorescent protein fused to the collagen protein is not limited and may include any fluorescent protein that imparts fluorescence, and fluorescent proteins of different colors (e.g., page 7, 2nd full paragraph).  
Regarding claims 7 and 13, Tanaka et al teach the method where the fluorescence detection is a kinetic analysis of extracellular secretion of the fusion protein, intracellular transport of the fusion protein, or analysis of collagen fusion protein processing by the cell (e.g., paragraph bridging pages 13-14).
Regarding claim 14, Tanaka et al teach the method further comprising contacting the cell with a test substance (compound) and using fluorescence microscopy to determine whether the compound affects extracellular secretion of the fusion protein, intracellular transport of the fusion protein, or analysis of collagen fusion protein processing by the cell (e.g., paragraph bridging pages 12-13; page 13, 1‘ and 2™ full paragraphs; paragraph bridging pages 13-14).
Regarding claim 17, Tanaka et al teach the method further comprising using fluorescence microscopy on a cell not contacted with the test substance, so it can be judged that the test substance is effective (e.g., paragraph bridging pages 13-14).
Tanaka et al do not teach the method further comprising inserting a second gene comprising DNA encoding collagen a2(I) tagged with a second fluorescent tag, where the second fluorescent tag fluoresces with a different color than the first fluorescent tag of Tanaka et al and does not interfere with the natural assembly of Type 1 procollagen.  
Kamel et al teach stably introducing, into MLO-A5 or MEF animal cells, a nucleic acid encoding a fusion protein in which GFP or mCherry is placed in the pro-α2(I) N-terminus, and fluorescence imaging of live cells is conducted to show the assembly of a collagen fiber network (e.g., Abstract, 2nd paragraph).  Kamel et al teach that the expressed α2(I) chains could be co-immunoprecipitated with α1(I) chains from conditioned media or salt extracts of the extracellular matrix (ECM), suggesting heterotrimer formation (e.g., Abstract, 2nd paragraph).  Kamel et al teach it is within the skill of the art to carry out dual imaging of two different fluorescent labels in the cell cultures, where the two labels are red collagen and green collagen (e.g., Abstract, 2nd paragraph).  Kamel et al teach that the labeled collagen can be used to better understand the process by which collagen trimers are assembled into fibrils and larger collagen fibers (e.g., Abstract, 1st paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Tanaka et al to include a step of inserting a gene comprising DNA encoding a collagen a2(I) fused with an N-terminal fluorescent protein, and imaging the fluorescent protein as taught by Kamel et al, because Tanaka et al teach it is within the ordinary skill in the art to use a similar construct for monitoring collagen trimer assembly and to use fluorescent proteins of different colors, and Kamel et al demonstrate that two different color fluorescent collagen proteins can be imaged in a single cell culture.  Thus, one would have expected to be able to combine the two fluorescent proteins according to the methods taught by Tanaka et al, and that each fluorescent protein would be capable of assembling into Type 1 collagen.  One would have made such a modification in order to predictably detect Type 1 collagen formation in the cells using both fluorescent tags to determine the effect of a test substance on Type 1 collagen formation.  
One would have been motivated to make such a modification in order to receive the expected benefit of better understanding the formation of collagen as taught by Kamel et al based upon the imaging of collagen a1(I) and collagen a2(I) in the context of drug screening.  

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al (WO 2016/152882 A1, as evidenced by the machine translation, printed as pages 1-19, priority document JP 2015-057688, printed as pages 1/31-31/31, filed March 20/2015, and the machine translation of the priority document, printed as pages 1/27-27/27; see the entire reference, all page numbering in the rejection refers the machine translation of the WO document, each cited in a prior action) in view of Kamel et al (Journal of Bone and Mineral Research, Vol. 25, Supplement 1, page S56, Abstract Number 1183, 2010, printed as page 1/1, cited in a prior action; see the entire reference), and Stefanovic (US Patent No. 8,729,090 B1, cited in a prior action; see the entire reference).  This rejection was made in the Office action mailed 10/6/2021.
Regarding claims 1 and 3, Tanaka et al teach the construction of a DNA vector comprising a nucleic acid sequence in which sequence encoding GFP was inserted into the coding sequence of type 1 collagen, specifically collagen a1(I) (e.g., paragraph bridging pages 14-15; Fig. 1).  Tanaka et al teach the introduction of the vector into NIH 3T3 cells and fluorescence imaging to demonstrate that the insertion of GFP into collagen a1(I) results in the formation of a triple-helical structure and accumulation of extracellular green fluorescence (e.g., page 16, 4th paragraph; Fig. 4).  Thus, the fluorescent tag does not interfere with natural assembly of Type 1 procollagen.  Tanaka et al teach introducing the vector into a cell for screening drugs, where the cell is contacted with a test substance (compound), and determining whether the compound affects the Type 1 collagen synthesis (e.g., paragraph bridging pages 12-13; page 13, 2nd full paragraph; page 17, last paragraph to the paragraph bridging pages 18-19).  Tanaka et al teach that the type of fluorescent protein fused to the collagen protein is not limited and may include any fluorescent protein that imparts fluorescence, and fluorescent proteins of different colors (e.g., page 7, 2nd full paragraph).  
Tanaka et al do not teach the method further comprising inserting a second gene comprising DNA encoding collagen a2(I) tagged with a second fluorescent tag, where the second fluorescent tag fluoresces with a different color than the first fluorescent tag of Tanaka et al and does not interfere with the natural assembly of Type 1 procollagen.  Tanaka et al do not teach the method comprising contacting the cell with a compound that interferes with Type 1 collagen synthesis.
Kamel et al teach stably introducing into an animal cell, which is a MLO-A5 or MEF cell, a nucleic acid encoding a fusion protein in which GFP or mCherry is placed in the collagen pro-α2(I) N-terminus, and fluorescence imaging live cells to show the assembly of a collagen fiber network (e.g., Abstract, 2nd paragraph).  Kamel et al teach that the expressed collagen α2(I) chains could be co-immunoprecipitated with collagen α1(I) chains from conditioned media or salt extracts of the extracellular matrix (ECM), suggesting heterotrimer formation (e.g., Abstract, 2nd paragraph).  Kamel et al teach it is within the skill of the art to carry out dual imaging of two different fluorescent labels in the cell cultures, where the two labels are red collagen and green-collagen (e.g., Abstract, 2nd paragraph).  Kamel et al teach that the labeled collagen can be used to better understand the process by which collagen trimers are assembled into fibrils and larger collagen fibers (e.g., Abstract, 1st paragraph).
Stefanovic teaches that the expression of Type 1 collagen is excessive in fibrosis (e.g., column 1, lines 21-30).  Stefanovic teaches compounds that interfere with Type 1 collagen synthesis (e.g., column 1, lines 30-57; Example 1; Table 1).  Stefanovic teaches that testing a compound for the ability to inhibit collagen production in primary human lung culture fibroblasts involved the analysis of both COLα1(I) and COLα2(I), which form Type 1 collagen, by western blot (e.g., Example 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Tanaka et al to include a step of inserting a gene comprising DNA encoding a collagen a2(I) fused with an N-terminal fluorescent protein, and imaging the fluorescent protein as taught by Kamel et al, because Tanaka et al teach it is within the ordinary skill in the art to use a similar construct for monitoring collagen trimer assembly, and to use fluorescent proteins of different colors, and Kamel et al demonstrate that two different color fluorescent collagen proteins can be imaged in a single cell culture.  Thus, one would have expected to be able to combine the two fluorescent proteins according to the methods taught by Tanaka et al, and that each fluorescent protein would be capable of assembling into Type 1 collagen.  One would have made such a modification in order to predictably detect Type 1 collagen formation in the cells using both fluorescent tags to determine the effect of a test substance on Type 1 collagen formation.  Furthermore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Tanaka et al and Kamel et al to include a step of contacting the cell with a compound that interferes with Type 1 collagen synthesis, because Tanaka et al teach that the screening method can be applied to the identification of substances for the treatment of diseases, including fibrotic diseases of various organs, and Stefanovic teaches compounds for the inhibition of Type 1 collagen production for the treatment of fibrosis.  Furthermore, Stefanovic teaches monitoring both COLα1(I) and COLα2(I), which form Type 1 collagen, and each of Tanaka et al and Kamel et al provide a fluorescent collagen that allows the imaging of each type of collagen.  Stefanovic et al teach that such monitoring is useful for the detection of compounds known to inhibit Type I collagen synthesis for the treatment of fibrosis.
One would have been motivated to make such a modification in order to receive the expected benefit of better understanding the formation of collagen as taught by Kamel et al in the presence of the test substances of Tanaka et al, based upon the imaging of collagen a1(I) and collagen a2(I) in the context of drug screening.  Further, one would have been motivated to include a Type 1 collagen inhibitor of Stefanovic as a comparison as a control for the detection of compounds capable of inhibiting Type 1 collagen synthesis for the treatment of fibrosis.  

Response to Arguments - 35 USC § 103
The rejection of claim 8 under 35 U.S.C. 103 as being unpatentable over Tanaka et al in view of Kamel et al is moot in view of Applicant’s cancellation of the claim in the reply filed 4/6/2022.
With respect to the rejection of claims 5-7, 10-14, 16 and 17 under 35 U.S.C. 103 as being unpatentable over Tanaka et al in view of Kamel et al, Applicant's arguments filed 4/6/2022 have been fully considered but they are not persuasive.
The response asserts that the mere fact that the references may be modified does not make the modification obvious uncles the prior art suggested the desirability of the modification. 
This argument is not found persuasive.  MPEP 2143.01 states the following:
The mere fact that references can be combined or modified does not render the resultant combination obvious unless the results would have been predictable to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417, 82 USPQ2d 1385, 1396 (2007) ("If a person of ordinary skill can implement a predictable variation, § 103  likely bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.").

Combining the teaching of the cited references would have been predictable to one of ordinary skill in the art.  Tanaka et al teach it is within the ordinary skill in the art to use a construct similar to that used by Kamel et al for monitoring collagen trimer assembly and to use fluorescent proteins of different colors, and Kamel et al demonstrate that two different color fluorescent collagen proteins can be imaged in a single cell culture.  Thus, one would have expected to be able to combine the two fluorescent proteins according to the methods taught by Tanaka et al, and that each fluorescent protein would be capable of assembling into Type 1 collagen.  A person of ordinary skill in the art could have implemented a predictable variation, which includes the addition of labeled collagen a2(I) to the  method of Tanaka et al to improve the method by detecting both collagen a1(I) and collagen a2(I).
The response asserts there is no rationale to combine the teachings of the two references, because Tanaka’s drug screening worked without needing to use Kamel’s fluorescent collagen a2(I) protein.  The response asserts that the two references do not present a problem to be solved with Tanaka’s process or any other need to use Kamel’s fluorescent collagen a2(I) protein in Tanaka’s drug screening process.  Further, the response asserts that the cited references do not suggest any benefit or desirability to imaging of collagen a1(I) and collagen a2(I) in the context of drug screening or discuss what extra information could be gained from such that is not already obtained from Tanaka’s process.
These arguments are not found persuasive.  One would have been able to combine the prior art elements according to the known methods to yield predictable results.  Tanaka et al teach it is within the ordinary skill in the art to use a construct similar to that used by Kamel et al for monitoring collagen trimer assembly and to use fluorescent proteins of different colors, and Kamel et al demonstrate that two different color fluorescent collagen proteins can be imaged in a single cell culture.  Thus, one would have expected to be able to combine the two fluorescent proteins according to the methods taught by Tanaka et al, and that each fluorescent protein would be capable of assembling into Type 1 collagen.  Furthermore, Kamel et al teach that it is beneficial to understand the process of collagen fiber assembly by tracking collagen a2(I).  One would have received this benefit by combining the teachings of Tanaka et al and Kamel et al.  Tanaka et al articulate a need to screen drugs for the ability to treat or prevent collagen-related diseases using cells that express a fusion protein in which a fluorescent protein has been inserted into a collagen protein (e.g., paragraph bridging pages 2-3 of the translation).  Kamel et al provide such a protein for this screening.
The response asserts that it is not predictable whether the tagged collagen a1(I) protein of Tanaka could form the collagen trimer with the tagged collagen a2(I) protein of Kamel et al.
This argument is not found persuasive.  The claims do not require the two tagged proteins to form a timer with each other.  In the cited references, the sequences encoding and expressing the tagged collagen proteins are introduced into cells that also express the un-tagged wild-type version of the protein.  Each reference provides evidence of predictable assembly with the wild-type proteins (e.g., Tanaka et al at the last full paragraph of page 16; Kamel et al at the second paragraph).  One would expect the predictable assembly with at least the wild-type proteins in a cell that comprises wild-type proteins and the tagged variants.
The response asserts that the cited references cannot be combined to teach the feature of “wherein the first fluorescent tag fluoresces with a different color than a second fluorescent tag.”
This argument is not found persuasive.  Tanaka et al teach the collagen a1(I) where the tag fluoresces green from GFP (e.g., translation at the last full paragraph of page 16; Fig. 1).  Kamel et al teach the collagen a2(I) where the tag fluoresces red from mCherry (e.g., second paragraph).  The fluorescent tags fluoresce with different colors.
Applicant's arguments have been fully considered but are not deemed persuasive in view of the record as a whole.  Therefore, the claims stand rejected under 35 U.S.C. 103.  The Examiner has put forth a prima facie case of obviousness, and Applicant has not provided evidence of secondary considerations sufficient to overcome the rejection.

With respect to the rejection of claims 1 and 3 under 35 U.S.C. 103 as being unpatentable over Tanaka et al in view of Kamel et al, and Stefanovic, Applicant's arguments filed 4/6/2022 have been fully considered but they are not persuasive.
The response asserts that the mere fact that the references may be modified does not make the modification obvious uncles the prior art suggested the desirability of the modification. 
This argument is not found persuasive.  MPEP 2143.01 states the following:
The mere fact that references can be combined or modified does not render the resultant combination obvious unless the results would have been predictable to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417, 82 USPQ2d 1385, 1396 (2007) ("If a person of ordinary skill can implement a predictable variation, § 103  likely bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.").

Combining the teaching of the cited references would have been predictable to one of ordinary skill in the art.  Tanaka et al teach it is within the ordinary skill in the art to use a construct similar to that used by Kamel et al for monitoring collagen trimer assembly and to use fluorescent proteins of different colors, and Kamel et al demonstrate that two different color fluorescent collagen proteins can be imaged in a single cell culture.  Thus, one would have expected to be able to combine the two fluorescent proteins according to the methods taught by Tanaka et al, and that each fluorescent protein would be capable of assembling into Type 1 collagen.  A person of ordinary skill in the art could have implemented a predictable variation, which includes the addition of labeled collagen a2(I) to the  method of Tanaka et al to improve the method by detecting both collagen a1(I) and collagen a2(I).  Further evidence is provided by Stefanovic.  Stefanovic specifically teaches the addition of a compound that interferes with Type 1 collagen and testing a compound for the ability to inhibit collagen production in cells by the analysis of both collagen a1(I) and collagen a2(I) (e.g., Example 1). 
The response asserts there is no rationale to combine the teachings of the two references, because Tanaka’s drug screening worked without needing to use Kamel’s fluorescent collagen a2(I) protein.  The response asserts that the two references do not present a problem to be solved with Tanaka’s process or any other need to use Kamel’s fluorescent collagen a2(I) protein in Tanaka’s drug screening process.  Further, the response asserts that the cited references do not suggest any benefit or desirability to imaging of collagen a1(I) and collagen a2(I) in the context of drug screening or discuss what extra information could be gained from such that is not already obtained from Tanaka’s process.
These arguments are not found persuasive.  One would have been able to combine the prior art elements according to the known methods to yield predictable results.  Tanaka et al teach it is within the ordinary skill in the art to use a construct similar to that used by Kamel et al for monitoring collagen trimer assembly and to use fluorescent proteins of different colors, and Kamel et al demonstrate that two different color fluorescent collagen proteins can be imaged in a single cell culture.  Thus, one would have expected to be able to combine the two fluorescent proteins according to the methods taught by Tanaka et al, and that each fluorescent protein would be capable of assembling into Type 1 collagen.  Furthermore, Kamel et al teach that it is beneficial to understand the process of collagen fiber assembly by tracking collagen a2(I).  Moreover, Stefanovic specifically teaches testing a compound for the ability to inhibit collagen production in cells by the analysis of both collagen a1(I) and collagen a2(I) (e.g., Example 1).  
One would have received this benefit by combining the teachings of Tanaka et al and Kamel et al.  Tanaka et al articulate a need to screen drugs for the ability to treat or prevent collagen-related diseases using cells that express a fusion protein in which a fluorescent protein has been inserted into a collagen protein (e.g., paragraph bridging pages 2-3 of the translation).  Kamel et al provide such a protein for this screening.
The response asserts that it is not predictable whether the tagged collagen a1(I) protein of Tanaka could form the collagen trimer with the tagged collagen a2(I) protein of Kamel et al.
This argument is not found persuasive.  The claims do not require the two tagged proteins to form a timer with each other.  In the cited references, the sequences encoding and expressing the tagged collagen proteins are introduced into cells that also express the un-tagged wild-type version of the protein.  Each reference provides evidence of predictable assembly with the wild-type proteins (e.g., Tanaka et al at the last full paragraph of page 16; Kamel et al at the second paragraph).  One would expect the predictable assembly with at least the wild-type proteins in a cell that comprises wild-type proteins and the tagged variants.
The response asserts that the cited references cannot be combined to teach the feature of “wherein the first fluorescent tag fluoresces with a different color than a second fluorescent tag.”
This argument is not found persuasive.  Tanaka et al teach the collagen a1(I) where the tag fluoresces green from GFP (e.g., translation at the last full paragraph of page 16; Fig. 1).  Kamel et al teach the collagen a2(I) where the tag fluoresces red from mCherry (e.g., second paragraph).  The fluorescent tags fluoresce with different colors.
Applicant's arguments have been fully considered but are not deemed persuasive in view of the record as a whole.  Therefore, the claims stand rejected under 35 U.S.C. 103.  The Examiner has put forth a prima facie case of obviousness, and Applicant has not provided evidence of secondary considerations sufficient to overcome the rejection.

Conclusion
No claim is allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Dunston whose telephone number is (571)272-2916. The examiner can normally be reached M-F, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jennifer Dunston
Primary Examiner
Art Unit 1636



/Jennifer Dunston/Primary Examiner, Art Unit 1699